Case: 21-60958        Document: 00516587342             Page: 1       Date Filed: 12/22/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit


                                      No. 21-60958
                                                                                      FILED
                                                                              December 22, 2022
                                    Summary Calendar
                                                                                  Lyle W. Cayce
                                                                                       Clerk
   Juana Santibanez-Sanchez,

                                                                                 Petitioner,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                               Respondent.


                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                                Agency No. A095 248 136


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
         Petitioner Juana Santibanez-Sanchez, a native and citizen of Mexico,
   seeks our review of a decision by the Board of Immigration Appeals (BIA).
   The BIA dismissed the appeal of the Immigration Judge’s (IJ) denial of
   Petitioner’s applications for adjustment of status and cancellation of
   removal.



         *
             This decision is not designated for publication. See 5TH CIR. R. 47.5.
Case: 21-60958        Document: 00516587342          Page: 2   Date Filed: 12/22/2022




                                      No. 21-60958


            We lack jurisdiction to consider Petitioner’s challenge to the denial of
   her request for adjustment of status under 8 U.S.C. § 1255(a). See Patel v.
   Garland, 142 S. Ct. 1614, 1627 (2022) (“Federal courts lack jurisdiction to
   review     facts   found    as   part   of   discretionary-relief   proceedings
   under § 1255 and the other provisions enumerated in § 1252(a)(2)(B)(i).”).
   We also lack jurisdiction to review Petitioner’s other contentions concerning
   § 1229b(b)(2) because they were not raised before the BIA and thus are not
   exhausted. See Martinez-Guevara v. Garland, 27 F.4th 353, 359-60 (5th Cir.
   2022); 8 U.S.C. § 1252(d)(1).
            We do consider Petitioner’s constitutional assertions, however, but
   find them unpersuasive. Her due process contention fails because she has not
   demonstrated that the alleged infringement of her rights—delays resulting in
   two of her children aging out as qualifying relatives—affected the outcome of
   her proceedings. See Arteaga-Ramirez v. Barr, 954 F.3d 812, 813 (5th Cir.
   2020); see also Gonzalez Hernandez v. Garland, 9 F.4th 278, 286 (5th Cir.
   2021). Her equal protection claim is unavailing because she fails to show that
   the law was applied differently to similarly situated individuals. See Malagon
   de Fuentes v. Gonzales, 462 F.3d 498, 507 (5th Cir. 2006); see also Gonzalez
   Hernandez, 9 F.4th at 286.
            The petition for review is DISMISSED in part and DENIED in
   part.




                                           2